MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision:   2016 ME 6
Docket:     Aro-15-211
Submitted
 On Briefs: December 17, 2015
Decided:    January 12, 2016

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HJELM, JJ.


                              SAMANTHA RAMELLI

                                          v.

                 UNEMPLOYMENT INSURANCE COMMISSION

HJELM, J.

         [¶1] Samantha Ramelli appeals from a judgment entered in the Superior

Court (Aroostook County, Hunter, J.) on her petition for review of final agency

action, see M.R. Civ. P. 80C, affirming a decision issued by the Unemployment

Insurance Commission. In that decision, the Commission concluded that Ramelli

had not filed a timely appeal from an earlier administrative order determining that

she had been overpaid $13,157 in unemployment insurance benefits. We affirm

the judgment.

         [¶2] Because the Superior Court reviewed the Commission’s decision as an

intermediate appellate court, we review the Commission’s decision directly.

Sinclair Builders, Inc. v. Unemployment Ins. Comm’n, 2013 ME 76, ¶ 9,

73 A.3d 1061. Our review is limited “to determin[ing] whether the Commission
2

correctly applied the law and whether its [factual] findings are supported by any

competent evidence.” Id. (quotation marks omitted).

        [¶3] In a decision dated and mailed on March 30, 2011, a Deputy of the

Department of Labor, Bureau of Unemployment Compensation determined that

Ramelli was required to reimburse the Bureau for unemployment insurance

benefits she had received between April 2010 and March 2011 totaling $13,157.

See 26 M.R.S. § 1194(2), (10), (11)(C) (2015). The Deputy found that during this

period the Bureau had mailed Ramelli multiple requests for work search logs, that

Ramelli had failed to respond to those requests, and that she was therefore not

eligible for the benefits she had received.1                 See 26 M.R.S. § 1192(3) (2015)

(providing that to be eligible for unemployment insurance benefits a claimant must

be “actively seeking work in accordance with the regulations of the commission”);

see also 5 C.M.R. 12 172 003-2 § 1(D) (2004) (stating that benefits will be denied

if a claimant fails to respond to the Bureau’s requests for “information which is

necessary to determine his eligibility”).               The Deputy’s decision contained an

admonition that the specific deadline for any appeal from that overpayment


    1
      Although the Commission did not make a specific finding on the issue, the record contains evidence
that on March 17, 2011, nearly two weeks before the Deputy issued her decision, the Bureau mailed a
notice to Ramelli’s address of record to schedule a telephone fact-finding interview for the following
week. On the scheduled date, the Deputy attempted to contact Ramelli at a telephone number maintained
in the Bureau’s records, but the person who answered informed the Deputy that nobody with that name
was staying there. Because Ramelli’s contact information was not effective, she did not participate in the
administrative process that led to the Deputy’s decision.
                                                                                                      3

determination was April 14, 2011, subject to a fifteen-day enlargement for good

cause shown. See 26 M.R.S. § 1194(2).2

         [¶4] On April 11, 2012—nearly one year after the expiration of the appeal

period—Ramelli filed an appeal from the Deputy’s March 2011 decision with the

Department of Labor, Division of Administrative Hearings. In May 2012, the

Division dismissed the appeal as untimely. Ramelli then appealed the order of

dismissal to the Commission. Although notice of an appeal hearing was sent to

Ramelli, she did not appear, and the Commission accordingly dismissed her appeal

by order issued in September 2012, and subsequently denied Ramelli’s request for

reconsideration.

         [¶5] Ramelli then filed an appeal from the Commission’s order of dismissal

with the Superior Court (York County)3 pursuant to M.R. Civ. P. 80C. On the

Commission’s own motion, the court (Fritzsche, J.) remanded the matter to the

Commission for further proceedings. After a hearing where Ramelli testified, the


   2
       26 M.R.S. § 1194(2) (2015) provides in pertinent part:

         The deputy shall promptly notify the claimant and any other interested party of the
         determinations and reasons for the determinations. Subject to subsection 11, unless the
         claimant or any such interested party, within 15 calendar days after that notification was
         mailed to the claimant’s last known address, files an appeal from that determination, that
         determination is final, except that the period within which an appeal may be filed may be
         extended, for a period not to exceed an additional 15 calendar days, for good cause
         shown.
   3
    Ramelli was living in York County when she filed this first appeal to the Superior Court. She later
moved to Aroostook County, which is the venue in this action. See infra ¶ 6.
4

Commission concluded that the default and resulting dismissal of her appeal to the

Commission should be set aside for good cause. See 5 C.M.R. 12 172 005-2

§ 1(B) (2002). The Commission then remanded the matter to the Division to

develop an evidentiary record on both the timeliness of Ramelli’s initial appeal of

the March 2011 order and the merits of the work search log issue.

      [¶6] On that further remand, the Division took testimony from Ramelli and

submitted a record of the hearing to the Commission for decision.              The

Commission then held an additional hearing where Ramelli again testified, as did

the Deputy who issued the March 2011 decision, and a claims specialist who had

worked with Ramelli. Based on the evidence in the record, the Commission

determined that the Deputy’s March 2011 decision was mailed—as the statute

required—to Ramelli’s “last known address,” 26 M.R.S. § 1194(2), which was an

apartment located in Arundel.     In her testimony, Ramelli acknowledged that

although her address of record was for the apartment building in Arundel, she was

actually living in New Hampshire at that time and that therefore she may not have

received the decision. Finding that the Bureau complied with the statutory mailing

requirements even though Ramelli was not living at the address of record she had

provided, the Commission concluded that Ramelli’s April 2012 appeal to the

Division of the March 2011 order was untimely, and that therefore neither the
                                                                                                      5

Division nor the Commission had jurisdiction to entertain the merits of the appeal.4

Ramelli appealed the Commission’s decision to the Superior Court (Aroostook

County) pursuant 26 M.R.S. § 1194(8) (2015), 5 M.R.S. § 11002 (2015), and M.R.

Civ. P. 80C, and the court (Hunter, J.) affirmed the Commission’s determination.

       [¶7] On this appeal from the Superior Court judgment, Ramelli argues that

the Commission erred by concluding both that her 2012 appeal to the Division of

Administrative Hearings of the March 2011 order was untimely, and that she was

ineligible to receive unemployment insurance benefits and was obligated to

disgorge benefits received during the period of her ineligibility. We conclude that

the Commission correctly determined that Ramelli’s appeal was time-barred and

do not reach the merits of her challenge to the overpayment determination.

       [¶8] Based on competent evidence, see Sinclair Builders, Inc., 2013 ME 76,

¶ 9, 73 A.3d 1061, the Commission determined that when the Deputy issued the

decision on March 30, 2011, finding that Ramelli had failed to comply with her

obligation to submit work search logs and ordering her to repay $13,157, the

decision was properly mailed that same day to Ramelli’s address in Arundel. As

   4
      The Commission determined alternatively that even if Ramelli’s appeal were timely, she would not
have prevailed. Ramelli does not dispute the Deputy’s finding that she did not submit work search logs
but instead she argues that she was not required to do so. The Commission rejected this contention based
on the requirements established in 26 M.R.S. § 1192(2) (2015), which is different in some respects from
the version of section 1192(2) that was in effect when the Deputy made the overpayment determination in
March 2011. See 26 M.R.S. § 1192(2) (2010); P.L. 2011, ch. 645, § 2 (effective Aug. 30, 2012) (codified
at 26 M.R.S. § 1192(2) (2015)). Because we do not reach the merits of Ramelli’s argument and because,
in any event, the issue was not raised by the parties in this appeal, we do not consider whether the
Commission applied the correct version of 26 M.R.S. § 1192.
6

Ramelli herself acknowledged, that address was the most current one she had

provided to the agency even though she was not residing there at the time.

      [¶9] Pursuant to 26 M.R.S. § 1194(2), a benefit determination is final unless

the claimant files an appeal “within 15 calendar days after that notification was

mailed to the claimant’s last known address.” (Emphasis added.) Therefore, the

fifteen-day appeal period began to run on March 30, 2011, which was the date the

decision was mailed to Ramelli’s address of record. As the Commission found and

as the decision itself correctly specified, the deadline for any appeal was April 14,

2011, subject only to a fifteen-day enlargement for good cause shown. See id.

Ramelli filed an appeal from the Deputy’s March 2011 decision, but she did not do

so until April 2012—nearly one year late. The Commission correctly concluded

that Ramelli’s appeal was filed well beyond any deadline allowed by statute.

      [¶10] We have held that although Maine’s Employment Security Law is

“remedial legislation mandating a liberal construction in favor of the claimant,” the

statutory appeal periods within “the chain of administrative review are

jurisdictional and mandatory.”        McKenzie v. Me. Emp’t Sec. Comm’n,

453 A.2d 505, 509 (Me. 1982). If we were to determine that Ramelli’s appeal was

timely even though it was filed nearly one year after the deadline established by

the clear language of the controlling statute, we would be rewriting that statute—

something we cannot do. See id. (stating that a court may not “enlarge the scope of
                                                                                  7

the” Employment Security Law). Rather, it is manifest that Ramelli’s appeal from

the Deputy’s March 2011 decision was time-barred and that she could not invoke

the administrative appellate process to challenge the merits of that decision.

Accordingly, the Commission correctly concluded that the Deputy’s March 2011

decision had become final and that it was without jurisdiction to address the merits

of her untimely appeal.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Samantha Ramelli, appellant pro se

        Janet T. Mills, Attorney General, and Nancy Macirowski, Asst.
        Atty. Gen., Office of the Attorney General, Augusta, for the
        Unemployment Insurance Commission



Aroostook County Superior Court docket number AP-2014-5
FOR CLERK REFERENCE ONLY